DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (2013/0190432) in view of Hoerold et al. (WO 2014/135256).  US 2016/0009918 is being used as an English equivalent to WO 2014/135256 since it is a national stage entry of the international application.  
Regarding claims 1, 3-4, 13-15, 20, 22:  Krause et al. teach a flame-retardant polyamide composition comprising:
A)  49.55 wt% polyamide 6,6
B)  15 wt% DEPAL (aluminum salt of diethylphosphinic acid)
C)  3 wt% PHOPAL (aluminum salt of phosphorous acid)
D)  2 wt% melem
E)  30 wt% glass fibers
F) 0.20 wt% P-EPQ (phosphonite) 
G) 0.25 wt% of CaV 102 (Ca salt of montan wax acid) [Example  I8].
Krause et al. teach using polyamide 6T/6,6 [Examples; Table 5].  Krause et al. teach that the polymer is a polyamide without limitation [0177].
Krause et al. fail to teach the claimed polyamide.
However, Hoerold et al. teach, in an analogous flame retardant polyamide composition, that polyamide 6,6 can be used interchangeably with PA 6T/6, PA 4T, PA 9T and PA 10T [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PA 6T/6, PA 4T, PA 9T, or PA 10T as taught by Hoerold et al. in place of polyamide 6,6 in the example of Krause et al. as the polyamide polymer.  It is a simple substitution of one known element for another to obtain predictable results.  
Regarding claims 6, 8 and 9:  Since the composition is the same as claimed it will possess the claimed CTI, GWFI, and GWIT.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 7:  Krause et al. teach a UL-94 V-0 at 0.8 mm [Table 3; Example I8].
Regarding claim 16:  Krause et al. teach PHOPAL (aluminum salt of phosphorous acid), which has the claimed structure [0021-0024; Example I8].  
Regarding claim 17:  Krause et al. teach the claimed salts of phosphorous acid [0053; Examples; Claim 8].
Regarding claim 18:  It would have been obvious to select aluminum phosphite tetrahydrate from the short, finite list in Krause et al. as component B [Claim 8].
Regarding claim 19:  Krause et al. teach a particle size of 0.2 to 100 microns [0076].
Regarding claim 21:  Krause et al. teach the claimed phosphonite [0058-0065; Examples; Claim 13].


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (2013/0190432) and Hoerold et al. (WO 2014/135256) as applied to claim 1 above further in view of Bauer et al. (2006/0074157).  US 2016/0009918 is being used as an English equivalent to WO 2014/135256 since it is a national stage entry of the international application.
Krause et al. fail to teach a claimed telomere.
However, Bauer et al. teach a diethylphosphinic salt flame retardant composition that comprises the claimed telomers for polyamides, which provides a reduced level of polymer degradation for polyamides [0004, 0010-0016, 0036; Examples]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diethylphosphinic salt flame retardant composition as taught by Bauer et al. as the diethylphosphinic salt flame retardant in Krause et al. to provide a reduced level of polymer degradation.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-9 and 13-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/756210. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that the skilled artisan would not use PA 66 interchangeably with the claimed polyamides.  This is not persuasive because Hoerold et al. teach that polyamide 6,6 can be used interchangeably with PA 6T/6, PA 4T, PA 9T and PA 10T [0029].  It is also noted that Krause teaches the semi-aromatic polyamide 6T/66 in the examples [Examples; Table 5].  
The Applicant has alleged unexpected results.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Krause et al.  Krause et al. teach examples with polyamide 6T/66.  Furthermore, instant Example I2 comprises Nylon 6,6 and possesses the desired UL 94 and GWIT [Table 2].  
Regarding the double patenting rejection, it is not the only remaining rejection; therefore, it is proper.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763